Citation Nr: 1547004	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-44 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus/allergy disability.  

2.  Entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to June 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Columbia, South Carolina RO.

In December 2011, the Veteran testified via videoconference at a hearing before the undersigned Veteran Law Judge.  A transcript of the hearing is of record.

The Board denied this appeal in a February 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties) and remanded the issues to the Board for action consistent with the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that during service at Fort Gordon a dentist attempted to pull a tooth after attempting to fill a cavity.  The Veteran alleges that the tooth punctured his maxillary sinus, resulted in infection, and led to dental and sinus/allergy disabilities.   

In the JMR, the Parties agreed that there were some service treatment records associated with the claims file but "the record on appeal does not appear to contain a request to Fort Gordon and/or any associated dental clinic at that location for Appellant's medical and dental records."  

The Board must attempt to address this concern regarding the possible existence of dental records from the 1960's, more than one-half century ago. 

Review of the claims file shows that the RO requested and received the Veteran's medical/dental records.  A Personnel Information Exchange System (PIES) request to furnish complete medical/dental record is in the claims file.  The response, received at the AOJ on July 10, 2000 indicates that the requested records were mailed.  There was no indication of more records.   

In the Appellant's Brief to the Court, the Veteran, through his attorney, noted that teeth numbers 14 and 17 were missing when he was separated from active service but not when he entered active service.  He also noted that there was a medical record dates stamp for a USAH located at Fort, Gordon on April 8, 1966.  This is in reference to a Health Record - Abstract of Service.  

It appears that the Board has the outpatient treatment records as the requested records were received in July 2000.  Given that the Veteran alleges an extraction following shattering of a tooth, the Board will remand this case for the AOJ to request inpatient records of treatment of the Veteran in April 1966 at Fort Gordon.  

If the records are obtained and document the extraction, VA must provide the Veteran with an examination and obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request inpatient (clinical) records of dental treatment of the Veteran at the USAH Fort Gordon during the period from March 15, 1966 to May 15, 1966.  Associate any obtained records with the claims file.  If no records are obtained, associate the negative response responses with the claims file.  Make as many attempts to obtain the records as necessary to obtain them or until it is reasonable to conclude that the records do not exist or continued attempts to obtain them would be futile.  

2.  Request records of outpatient dental treatment of the Veteran from the Fort Gordon dental clinic for the period from March 15, 1966 to May 15, 1966.  Associate any obtained records with the claims file.  If no records are obtained, associate the negative response responses with the claims file.  Make as many attempts to obtain the records as necessary to obtain them or until it is reasonable to conclude that the records do not exist or continued attempts to obtain them would be futile.

2.  If, and only if, records of in-service dental treatment are obtained, ensure that the Veteran is scheduled for a VA examination or examinations, as appropriate.  The examiner must provide opinions as to the following and must include supporting rationale for any opinion provided:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that a dental procedure involving either tooth 14 or 17 during service resulted in the tooth being shattered while a filling was attempted.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the removal/shattering of tooth 14 or 17 during service perforated the Veteran's maxillary sinus.  

(c)  If the examiner concludes that it is at least as likely as not that the Veteran's sinus was perforated in such manner, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that this resulted in chronic sinusitis/allergies.  

3.  This is a complex case back from the Veterans Court.  Then readjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




